Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action - Allowance

This office action is in response to applicant’s preliminary amendment filed on 4/9/21.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    169
    470
    media_image1.png
    Greyscale

.
Allowed Claims

Claims 1-20 and 27-30 are allowed over the prior art of record.

Reason for Allowance

The instant claims are drawn to a crystalline form of compound 3-((L-valyl)amino)-3,3-dideuterium-1- propanesulfonic acid, characterized in that said crystalline form exhibits characteristic diffraction peaks at 20 diffraction angles of 9.10, 11.00, 15.60, 18.20, 20.70, and 
The closest prior art is Czarnik (US 20090076167, pub date March 19, 2009, Applicant’s IDS filed on 7/3/2020).
Czarnik teaches deuterium enriched tramiprosate and methods of treating using deuterium enriched tramiprosate (abstract and examples). See representative compounds below (examples, Tables 1 and 2):

    PNG
    media_image2.png
    254
    281
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    244
    265
    media_image3.png
    Greyscale


Czarnik is deficient in that it does not teach applicant’s 3-((L-valyl)amino)-3,3-dideuterium-1- propanesulfonic acid. The structure is shown below:

    PNG
    media_image4.png
    197
    410
    media_image4.png
    Greyscale

Thus the prior art neither teaches, nor reasonably suggests the limitations of Applicant’s claims as described above.  Hence, the claimed crystalline form and methods of treatment are considered novel and unobvious over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658